      Case 5:18-cv-00801-NC Document 185-1 Filed 03/04/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8                                NORTHERN DISTRICT OF CALIFORNIA
 9

10   PATRICIA WEEKS, ALICIA HELMS,                   Case No. 5:18-cv-00801-NC
     BRIAN MCCLOY, and ADRIAN
11   ALCARAZ on behalf of themselves and all          CLASS ACTION
     others similarly situated,
12                                                   SUPPLEMENTAL DECLARATION OF
                   Plaintiff,                        ORLANDO CASTILLEJOS RE:
13                                                   DISTRIBUTION OF SETTLEMENT
           vs.
                                                     FUNDS
14
     GOOGLE LLC,
15
                   Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     1
            SUPPLEMENTAL DECLARATION OF ORLANDO CASTILLEJOS RE: DISTRIBUTION OF SETTLEMENT FUNDS
         Case 5:18-cv-00801-NC Document 185-1 Filed 03/04/20 Page 2 of 4



 1

 2                I, Orlando Castillejos, declare and state as follows:
 3
             1.      I am a Senior Project Manager with KCC Class Action Services (“KCC”), located
 4
     at 462 S. 4th Street, Louisville, KY 40202. Pursuant to Order Granting Plaintiffs’ Motion For
 5
     Preliminary Approval of Class Action Settlement And Providing For Notice (the “Preliminary
 6
     Approval Order”) dated July 22, 2019, the Court appointed KCC as the Claims Administrator in
 7
     connection with the proposed Settlement of the above-captioned Action. 1           I have personal
 8
     knowledge of the matters stated herein and, if called upon, could and would testify thereto.
 9
             2.      This declaration supplements my previous declarations for the purpose of updating
10
     the parties and the Court concerning distribution activity.
11
             3.      The total estimated number of class members is 800,000.
12
             4.      On August 8, KCC sent the Email Notice to 447,669 Class Members. On August
13
     12, KCC sent the Email Notice to an additional 85,365 Class Members.
14
             5.      On August 13, KCC mailed a single sided postcard to 68,846 Class Members
15
     whose physical address was available.
16
             6.      To date, 23,933 unique Class Members had undeliverable email addresses. KCC
17
     mailed a postcard to 23,920 Class Members whose Email Notice was returned as undeliverable
18
     and who had a valid physical address.
19
             7.      To date, KCC has received a total of 6,197 Notice Packets returned by the U.S.
20
     Postal Service without forwarding address information. KCC ran a search for an updated address
21
     for Class Members whose Notice Packets was returned as undeliverable, and updated and re -
22
     mailed the Notice Packets to 691 Class Members.
23
             8.      The deadline to submit a request for exclusion (“opt-out”) was October 7, 2019.
24
     KCC received 128 timely opt-outs and 1 late opt-out. Approximately .02% of the class submitted
25
     a request to opt-out.
26
             9.      The deadline to submit an objection to the settlement was October 7. KCC has
27
     1
28     All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
     Settlement Agreement, dated 5/10/2019 (the “Stipulation”) and/or the Preliminary Approval Order.
                                                        2
             SUPPLEMENTAL DECLARATION OF ORLANDO CASTILLEJOS RE: DISTRIBUTION OF SETTLEMENT FUNDS
      Case 5:18-cv-00801-NC Document 185-1 Filed 03/04/20 Page 3 of 4



 1
     received 0 objections.
 2
            10.     The deadline to submit a Claim was October 7. To date, KCC has received 41,832
 3
     timely Claims and 137 late Claims. Approximately 5.25% of the class submitted a Claim.
 4
            11.     Of the 41,969 Claims received, 18,598 Claims were deficient. KCC sent
 5
     deficiency letters to these claimants. The deadline to respond to deficiency letters was February
 6
     28, 2020. Of the 18,598 deficient claims, 7,855 claims were timely cured.
 7
            12.     On August 21, 2019, Defendant made payment to the Qualified Settlement Fund
 8
     (“QSF”) in the amount of $250,000.00. On January 10, 2020, Defendant made a second payment
 9
     to the QSF in the amount of $7,000,000.00. Interest income earned through January 2020 is
10
     $1,821.78.
11
            13.     Pursuant to the Court’s Order, KCC issued the following payments from the QSF:
12
     (a) 2,539,855.97 representing Class Counsels’ attorneys’ fees and costs; (b) $20,000.00
13
     representing the named plaintiffs’ awards; (c) a first distribution of class member settlement
14
     payments to 22,732 class members totaling $2,356,533; and (d) $148,349.26 to KCC for its
15
     administration costs.
16
            14.     The claims that were part of the first distribution had no deficiencies and were
17
     approved without requiring any additional follow-up with the claimants.
18
            15.     A second distribution of class member settlement payments to 7,885 timely
19
     claimants totaling $2,021,540.00 is expected to be released on March 27, 2020. The average
20
     recovery per claimant is approximately $92.50 and the median recovery per claimant is $20.00.
21
            16.     As of the date of this declaration, 16,831 class members have cashed their
22
     payments totaling $1,825,339.00, and 5,901 class members have not cashed their payments
23
     totaling $531,194.00.
24

25
     I declare under penalty of perjury under the laws of the United States of America that the
26
     foregoing is true and correct.
27          Executed on March 4, 2020 at Louisville, KY.
28
                                                      3
             SUPPLEMENTAL DECLARATION OF ORLANDO CASTILLEJOS RE: DISTRIBUTION OF SETTLEMENT FUNDS
     Case 5:18-cv-00801-NC Document 185-1 Filed 03/04/20 Page 4 of 4



 1

 2                                             ____________________________________
 3                                                         ORLANDO CASTILLEJOS

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
         SUPPLEMENTAL DECLARATION OF ORLANDO CASTILLEJOS RE: DISTRIBUTION OF SETTLEMENT FUNDS
